          Case 1:21-cv-02334-CM Document 19 Filed 05/12/21 Page 1 of 2




                                                                             SIPC                         .
                                                                                                          .•


                                                                                                               USDCSDNY
                                                                                                               ~
                     SECURITIES INVESTOR PROTECTION CORP
                              1667 K STREET, N.W., SUITE 1000
                                 WASHINGTON, D.C. 20006                                                        ELECTRONICALLY FILED
                                       (202) 371-8300                                                          DOC#:            I     .
                                      WWW.SIPC.ORG
                                                                                                               DATE   FILED:   5/ J~~ -.
                                                                                                                                      __ _j
                                                                                                                                              i

                " r     r., ....    r       ;-"- , -   'J ,..,..._   ( --.   ,...,   .r •       1

                                                                                                    May 12, 2021
VIAECF          ;. • I.I" -   "    ,I . j   l ..... . . _. ,         V       .... -         u




The Honorable Colleen McMahon
United States District Court
Southern District of New York
500 Pearl Street, Room 2550
New York, New York 10007

        Re:    In re Bernard L. Mada.ff Investment Securities LLC, Debtor
               Estate of Seymour Epstein, et al., Appellants, v. Irving H. Picard, Appellee
               Docket No. 1:21-cv-02334-CM

Dear Judge McMahon:

       The Securities Investor Protection Corporation ("SIPC"), as statutory intervenor under
the Securities Investor Protection Act, 15 U.S.C. § 78eee( d), 1 respectfully moves for an
extension of time for the briefing schedule in the above-captioned bankruptcy appeal, as follows:

    •   Under Federal Rule of Bankruptcy Procedure 8018(a)(2), SIPC's deadline to file its
        principal brief in opposition to the Appellants' brief is June 4, 2021. All parties request
        extending this time to June 14, 2021. This extension will align SIPC' s deadline with the
        extension granted to the Trustee for filing his principal brief. [ECF No. 8.]

    •   Under Federal Rule of Bankruptcy Procedure 8018(a)(3), Appellants' deadline to file a
        reply brief is June 28, 2021. All parties request extending this deadline to July 12, 2021 ,
        in order to accommodate Appellants' counsel's preparation for trial in another matter in
        this liquidation.

       The parties previously requested extensions of the time to file Appellants' and the
Trustee ' s principal briefs; that request was granted. [ECF No. 8.] No prior request to extend
SIPC's principal brief or the Appellants' reply brief has been made. The requested extension
does not affect other scheduled dates.


1
  15 U.S.C. § 78eee( d) states, "SIPC shall be deemed to be a party in interest as to all matters
arising in a liquidation proceeding, with the right to be heard on all such matters, and shall be
deemed to have intervened with respect to all such matters with the same force and effect as if a
petition for such purpose had been allowed by the court."
            Case 1:21-cv-02334-CM Document 19 Filed 05/12/21 Page 2 of 2

The Honorable Colleen McMahon
May 12, 2021
Page 2

      All parties to the action agree to the requested extensions, as per the attached stipulation.
Thank you for your consideration in this matter.

                                                            Respectfully submitted,


                                                            /s/ Nathanael S. Kelley
                                                            Nathanael S. Kelley
                                                            Associate General Counsel

cc: All parties via ECF

Enclosure
